Judgment of Supreme Court, New York County (Edward Davidowitz, J.), rendered April 6, 1989, after a jury trial, convicting defendant of grand larceny in the fourth degree and sentencing defendant to an indeterminate term of 2 to 4 years’ imprisonment, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620), the evidence adduced at trial in this case was legally sufficient to prove defendant’s identity as the perpetrator of the crime. The complaining witness, as well as another eyewitness who identified defendant at trial, had a clear and unobstructed view of defendant’s face for a period of approximately 20 minutes before defendant ripped the chain from complainant’s neck, and any discrepancies or inconsistencies in the testimony of the witnesses raised questions of credibility to be determined by the trier of fact. (People v Samuels, 68 AD2d 663, 666, affd 50 NY2d 1035.) There being no basis upon the record before this court to conclude that the testimony was incredible or insufficient as a matter of law, the jury’s determination in this case will not be disturbed.
We have reviewed defendant’s remaining arguments and find them to be wholly without merit. Concur—Murphy, P. J., Kupferman, Ross and Ellerin, JJ.